Name: Commission Regulation (EC) No 361/2002 of 27 February 2002 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  America;  consumption
 Date Published: nan

 Avis juridique important|32002R0361Commission Regulation (EC) No 361/2002 of 27 February 2002 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat Official Journal L 058 , 28/02/2002 P. 0005 - 0005Commission Regulation (EC) No 361/2002of 27 February 2002amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2),Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(3), as last amended by Regulation (EC) No 134/1999(4), and in particular Article 7(2) thereof,Whereas:Canada has designated a new authority empowered to issue certificates of authenticity. Annex II to Regulation (EC) No 936/97 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1In Annex II to Regulation (EC) No 936/97, the authority called "Food Production and Inspection Branch - Agriculture Canada, Direction GÃ ©nÃ ©rale 'Production et inspection des aliments' - Agriculture Canada" is hereby replaced by the "Canadian Food Inspection Agency - Government of Canada/Agence canadienne d'inspection des aliments - Gouvernement du Canada".Article 2This Regulation shall enter into force on 28 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 137, 28.5.1997, p. 10.(4) OJ L 17, 22.1.1999, p. 22.